Case 1:20-cv-08042-PKC Document 29-1 Filed 05/18/20 Page 1 of 15




       EXHIBIT 1
        Case 1:20-cv-08042-PKC Document 29-1 Filed 05/18/20 Page 2 of 15




0-%.;           ) L            ."1•A   "-•                      -;•.f   I.




            STATEMENT OF LINDA FAIRSTEIN
 FORNLER.PROSECUTOR IN CHARGE OF THE. SEX .CRIMES UNIT
       MANHATTAN DISTRICT ATTORNEY'S OFFICE




                                               EXHIBIT

                                             qt ccte     LI)]
                                                                05195
                                               I




                                                                             NYCLD 039825
 Case 1:20-cv-08042-PKC Document 29-1 Filed 05/18/20 Page 3 of 15




FOR RELEASE
January 30h 2003            r-                                              Arab. OM         sfiv




                     STAlEMENT FOR THE PUBLIC SAFETY COMMIT _LEE
                            OF THE NEW YORK CITY COUNCIL
                                   JANUARY 30, 2003


   I sincerely appreciate the invitation to participate   today's hearing of the City

Council's Committee on Public Safety concerning the 1989 assaults referred to by the

media as the Central Park Jogger case. Unfortunately, the invitation came shortly before

I was scheduled to leave New York City on January 25th to commence the western

segment of what is to be a five week tour — combining appearances which involve my

career as an author along with pro bone consulting and lectures involving victims of

sexual and domestic violence. That trip, given my commitments to organizations that

were made eight months earlier, could not bd rearranged on such short notice. Today,

therefore, finds me in California on the date of this hearing. I requested the opportunity

to appear before you and testify personally upon my return, but I understand that could

not bearranged at this time. I submit this statement, and I am grateful for the generous

offer of Counsel to the Committee to read it in my stead.

   I welcome today's hearings because I think that in view of all the media attention

since Matins Reyes revealed his role in the attack, and all of the misinformation that has

been disseminated about the original course of events in 1989, the beginning of a public

discussion of the facts and circumstances of both investigations is most useful. I will

make myself fully available at any mutually convenient time to assist in your effort to

arrive at a truthful determination of what occurred during the course of the original .

investigation of the events of April 19, 1989.

                                                                           05196
                                               1




                                                                                                    NYCLD 039826
 Case 1:20-cv-08042-PKC Document 29-1 Filed 05/18/20 Page 4 of 15




  When the five defendants were' prosecuted more than a decade ago, the issue of the
                  ,Pft. '1,10”s•              -      ,

voluntariness of their confessions and the substance of their detailed admissions were

scrutinized in open courtrooms throughout extensive pre-trial hearings and two jury trials.

In marked contrast, the decision to vacate the resulting convictions was made on the basis

of a very limited retrospective examination of a convicted murderer whose credibility has

never been tested in a public forum, whose recollection is admittedly vague, and which

resulted in a speculative analysis - and even more speculative conclusions more than a

decade after the events.

   The factual basis for the recommendation to vacate the convictions that was filed by

the Office of the District Attorney on December 5th of 2002, is replete with internal

inconsistencies. It was submitted before the conclusion of what was a more thorough and

still ongoing investigation undertaken by Commissioner Kelly and the NYPD. The legal

and moral issues at stake here are afar too great a magnitude to be resolved in camera.

A far more appropriate solution would have been to conduct hearings befoi-e the Court so

as to test the credibility of Matias Reyes, and to elicit testimony from the five convicted

men to _determine whether am, portions of their earlier admissions were, in fact, untrue.

   At the time of the crime, I was a prosecutor in charge of the sex crimes unit of the

Manhattan District Attorney's office, where I served for thirty years, before stepping

down on February 8, 2002. On the morning of April 20t h, 1989, I was contacted by a

NYPD lieutenant who informed me of the attack on the jogger, whose body had been

found several hours earlier, and of the other 'wilding' events in the park. I discussed the

matter with Mr. Morgenthau and he backed my decision to assign the case to Elizabeth

Lederer, one of the best prosecutors in that great office. On the evening of April 20th at




                                                                         0 5 9 7,




                                                                                              NYCLD 039827
Case 1:20-cv-08042-PKC Document 29-1 Filed 05/18/20 Page 5 of 15




about 8p.m., I joined Ms. Lederer at the stationhouse, where she continued the
                       •
questioning of some of the defendants who had been brought there throughout the night

and day, videotaping statements of many of them — every minor in the presence of at least

    parent or guardian during the entire proceeding.

   Every police officer and prosecutor involved in the case knew, from the time the DNA

results of the physical evidence that had been submitted for analysis in 1989 was returned

to us several months later, that only a single individual out of the large group had

"completed an act of intercourse" by ejaculating at the crime scene — something much of

the media and even many of the lawyers involved erroneously refer to as proof there was

only one rapist. Two juries learned exactly the same fact — that one unidentified

individual had not been apprehended along with the many young men rounded up within

the several days after the attack.

   Early last year, convicted murderer Matias Reyes disclosed to Corrections authorities

that he was the previously unidentified attacker of the jOgger. The fact that his DNA was

later confirmed as a match to the crime scene material was not only new evidence, but.....

also good news. The sixth attacker we had hoped to identify was now. known. He is a

psychopath, a remorseless killer who had raped several women including his mother, and

stabbed a young woman to death in the presence of her two children. Even though the

statute of limitations-for the prosecution of the crime had long since passed    making it a

very convenient time for Reyes to come forward — one could take comfort in knowing

that his convictions for his other crimes had earned him a life sentence and that the sixth

attacker we had sought was no longer at large.




                                                                                05




                                                                                               NYCLD 039828
Case 1:20-cv-08042-PKC Document 29-1 Filed 05/18/20 Page 6 of 15




   The DNA match between the crime scene evidence involving the jogger and Matias

Reyes does not exonerate any of the others convicted of her attack. The legal definition

of rape does not require the completion of the sexual act, as many media reports have

erroneously suggested. The DNA evidence alone does not speak to which offender

struck the jogger with a weapon and how many of them tackled her to the ground - as all

of them originally admitted doing. Nor does it exonerate those who "acted in concert"

during both the physical and sexual assaults. If you and the public think you are familiar

with all the facts of the original investigation, I would remind you that not only did each

of these five confess to soiree kind of participation in the attack on the young woman to

police, most of them also identified and confirmed each other's role in the sexual and

physical assault on the comatose victim. What about Kharey Wise's statements to

civilian witnesses? Nothing was coercive about them. The sister of a friend of Wise

testified at the trial - pilloried by her own connnunity at the time - that Wise admitted in

a telephone conversation that he had held the jogger's legs while others raped her. She

repeated that fact to detectives when she was re-interviewed in2002, again.cormborating .

Wise's guilt. I think any of you, upon. hearing her, would find her more credible than

Matias Reyes. Why is her critical statement treated so 'dismissively? In addition to that -

woman, the day after the rape it was Wise who encountered two friends on the street and

told them he "did" the girl in the park the night before.

  - The dynamic of gang rapes is consistent with the evidence. More than ten young men, .

some of them only twelve and thirteen, surrounded the jogger after her bead had been.

split open by one of them, and she lay on the ground, Some only watched from a

distance as the five who originally confessed - and Reyes - groped at her, pinned her



                                              4                                0 51 9 S




                                                                                               NYCLD 039829
  Case 1:20-cv-08042-PKC Document 29-1 Filed 05/18/20 Page 7 of 15




down, and tried to get on top of her. It was clear to us that not all of them maintained

erections or penetrated. It was obvious that some were guilty of rape because they "acted

in concert" by striking her on the head or by holding down her flailing arms and legs.

We now have the benefit of hindsight and know that when the group of forty rioters ran

into the Park, Reyes was the only accomplished rapist among them. It is no surprise then

that he stayed longer with the unconscious victim, dragged her further from the place on

the roadway where she was attacked, and completed the sexual act — probably as the

others ran on to find more innocent citizens to beat up and rob. Should these men be

exonerated solely on the allegation of a convicted psychopath who, by saying he acted

alone, may be engaged in facilitating the lawsuit against the City of New York that the

lawyers have assured us will follow?

  The second piece of new evidence in this matter is more complicated than the DNA

match. It is the statement that Reyes made when he came forward and identified himself

as: the rapist. He told investigators that he had acted alone on April 19Th.

  Counsel for the five: men maintain that-Reyes' claith exonerates their clients of_the-__

attack on the jogger. They also go further than Reyes, to assert that their clients were

-innocent of the other crimes in the park that occurred the same night. Who determines

the credibility of such statements without a court proceeding? At least one of the

perpetrators, Raymond Santana, admitted in 2001 that he did in fact commit the other

assaults in the park. Do you believe him, or his lawyer?

  It shocks me to think that Reyes' claim has not been tested in any legal forum. He has

never been subjected to cross-examination about the details of his "confession." In fact,

he has actually given several different accounts of his actions which vary fi urn each other



                                                                                     0520
                                              5




                                                                                               NYCLD 039830
           Case 1:20-cv-08042-PKC Document 29-1 Filed 05/18/20 Page 8 of 15




          in significant measure. Why hasn't the public been allowed to learn every version of his

          story as it evolved and changed? Why can't we see the videotapes and audio tapes of his

          confession, and examine the details of his various interviews? Why haven't any of the

          five convicted offenders been examined in open court as to their contacts with Reyes

          either directly or through intermediaries?

            The prosecutorial recommendation to vacate the convictions omits all details of Reyes'

          extensive psychiatric history of manipulation and fabrication_ While the report criticizes

         :inconsistencies and inaccuracies in the 1989 videotapes of the five other defendants, it

          declares Reyes candid and forthright. Yet in the very same response, the absurdity of that

          declaration is self-evident, as some of the following statements appear. here, from the

          prosecutor's affidavit, in quotes: "Reyes does not know exactly where or how he hit the

          jogger;" "Reyes does not know how he dragged her;" his account of what took place is

          "fragmentary," and "he cannot specify what other things he used" to strike the jogger."

          With that kind of shocking lack of specificity and detail, a prosecutor accepts Reyes -

-----------account-as-r-cliable?- I expect-the4ntelligent-public-would not—

            In August, 2002, Reyes swore before a notary to the statement he gave defense

          investigators about the crime. In contrast to the detailed video interrogations of the five

          men in 1989, some of thein almost an hour in length, Reyes wrote twelve short sentences.

         When he was interviewed by a television correspondent, the facts he provided changed

          again. What else was said in those interviews? Defense counsel make scathing attacks          .

          on detectives and proTecutors when television researchers and reporters have audio and

         video tapes of conversations with Reyes that the public has not been allowed to hear and




                                                        6                                   0520




                                                                                                            NYCLD 039831
  Case 1:20-cv-08042-PKC Document 29-1 Filed 05/18/20 Page 9 of 15




 see? And when the D.A.'s report was filed in December, 2002, the details provide yet a

 third — different — version of Reyes' actions.

     How can any one seriously oppose a hearing in a courtroom before a judge to test the

 credibility of Matias Reyes? Why has all of this been decided behind closed doors, with

 no opportunity for the self-proclaimed attacker, who suffers no penalty as a result of his

 confession, to be cross--examined in a public forum?

    Let me go back to 1989. 1 have seen very few investigations in my professional life

 that were as brilliant as the one mounted by the NYPD in the hours after the rioting

 ceased in Central Park. Do all of you remember where the first suspects were caught?

 Not coming out of church or dragged out of their beds while sleeping. Rather, they were

 taken into custody on Central Park West, just minutes after having completed the last

 assaults on the two male joggers. The detectives could not possibly have told them the

 names of the forty other participants who had scattered to their homes, and who had not

 yet been identified. It was upon being stopped that each of the young men began to

--regur tate-the,story,--naming-the-othevassailams-who-had-also,beehattacker-s.7rItwastIl'---

 Raymond Santana who listed more than fifteen of his cohorts to the police. Kharey Wise

 did the same. How could they have given such detail to the police if they had not been in

 the park, participating in the wilding and attacks?

    Scores and scores of police officers were working on the investigation within hours of

 the riot. Detectives were assigned from more than five different commands — Homicide,

 Central Park, and the 20th, 24th; and 26Th precincts among others. Many had never known

 each other before. They were deployed out into the field, trying to find more than forty

 young men from the barest of descriptions — often with no more than a nickname or a




                                                  7                        0    2 s2




                                                                                                NYCLD 039832
  Case 1:20-cv-08042-PKC Document 29-1 Filed 05/18/20 Page 10 of 15




 hang-out location to go on. The officers were white, African-American and Hispanic.

 They had no other agenda then to identify the offenders and try to reconstruct the events

 of the preceding evening.

   More than one of the defense counsels has alleged that I was the "architect" of what

they claim was .a miscarriage of justice. By the time Lederer and I were invited to the

 precinct — twenty-one hours after the first arrests - most of the suspects had already made

 oral and written admissions. Lederer then did an absolutely stunning job of questioning

 the attackers again, on videotape, with parents cooperating fully and sitting in on the

 process with their sons. When I.first got to the station house, I took note of how careful

the police had been to bend over backwards to accommodate the special circumstances of

 so many juvenile suspects. Each youth was sitting in an open space in the detective

 squad, parents and guardians beside them. No one was handcuffed. The venue.was

 moved to a larger precinct.as the number of assailants grew, and moved again to establish

 a setting with a so-called "designated youth room" to meet all the standards of procedures

       ►te4.by_14A. .....,.Nope,ofthese,youths averpromiseckthatrif-they,comfessed-tafejew„,,,,

. crimes they could go home. Many young men — more than fifteen — did in fact go home

 those who adMitted only to watching the group (not a single individual — but a group)

 attack the jogger and those who were present but committed no crime. They were

 certainly allowed to go home. After the most violent offenders admitted their

 participation in this or the other most serious attacks, they were put in a cell — where each

 of the others and their families could see that they were not free to leave. And still, their

 laughter, their recounting of their rioting to each other, their cat-calling at women police




                                                                                     520
                                                8




                                                                                                  NYCLD 039833
                                Case 1:20-cv-08042-PKC Document 29-1 Filed 05/18/20 Page 11 of 15




                                officers — still all that casual mocking of the attacks went on by these five and several

                                others throughout the long hours of the night and following day.

                                   The criminal justice system is entitled to rely on uncoerced confessions. People

                                attacking the admissions seem to ignore the fact that a pre-trial hearing to determine the

                                propriety of the police conduct and the voluntariness of the admissions was held in open

                                court in 1990, with each of the defendants represented by counsel. Then and throughout

                                two trials, there was months of testimony about the manner in which the confessions

                                were obtained. One judge and two trial juries found the process reliable and the

                                statements credible. An appeals court reviewed the evidence and upheld the validity of

                                the confessions. While there are some inconsistencies in some of the statements made

                                by the five men, their admissions contain far many more consistent facts, far many more

                                accurate details than anything Reyes has had thirteen years to concoct. I would be happy,

                                should you so request, to document for you a list of the consistencies — in each statement

                                and between and among the original defendants — and show you how they overwhelm the

ktr3E1Wai4111.1.1,t1-!-!,,,,,             tides, Yusef.Salaanals,staternent,,was i;ithapsAhe,.sbortest, sineelezefusedlo.,..

                                go on videotape. In his oral remarks to a detective, he admitted striking the jogger with a

                                pipe he brought into the Park. Salaam actually took the stand in his own defense at the

                                trial — not coerced, of course, but advised to do so by counsel of his choice, He admitted

                                being present in the park and carrying a metal pipe there with him. What was false about

                                his statement? What was coerced? Why not a hearing to let him tell us what he saw and

                                did in the park that night, and whether the use of the pipe he described was consistent

                                with the one that fractured the jogger's skull?




                                                                                                              0520 z;
                                                                              9




                                                                                                                               NYCLD 039834
 Case 1:20-cv-08042-PKC Document 29-1 Filed 05/18/20 Page 12 of 15




     Perhaps today, defense counsel will offer in support of their criticism the opinion of a

 college professor who appeared on ABC's Primc Time last fall, and later wrote an Op Ed

 page piece for the New York Times. This expert on confessions attacked their validity,

 and I assume many viewers and readers believed he offered an independent decision. To

 the contrary, although not revealed in either of his statements is the fact that it was one of

the defense lawyers in this case who asked the network to use him, brought him to the

studio and stood next to him, out of camera range, during the filming in which he was

 presented as an impartial expert. Aren't we entitled to judicial process rather than hired

guns who present themselves as uninterested parties to make determinations about the

 propriety of the police procedures? As an aside, and to give you an idea of how some of

the media coverage of this case has enhanced the false perception of the confession

 proceeding, after I learnpd that this expert's op ed page piece in the New York Times was -
                         :
 a result of his participatiOn with the defense team, I submitted a piece about the case to

the same page. I was told they would print it if I wrote about the case without

-mentioning-thesape—just-the other-assaults-thatocc rred.That,

them it was like allowing me to write about World War II but telling me not to mention

Hitler.

    Some critics have questioned the timeline in the case, talking about exoneration as

something to be determined by discrepancies of two or three minutes. This was a

rampage inside the park — it was mob violence, moving in the erratic and uneven way

that a deadly pack does, under cover of darkness. It was not a carefully sequenced and

orchestrated event. It did not remain a consistent group of the more than forty individuals

who ran into the park together at the outset. Rather, the.attackers kept splitting and




                                              10
                                                                                   05205




                                                                                                  NYC LD 039835
 Case 1:20-cv-08042-PKC Document 29-1 Filed 05/18/20 Page 13 of 15




regrouping in different random configurations as they were interrupted by police cars

responding to the earliest complaints of wilding, before the jogger was attacked. None of

the victims who testified was looking at a watch when he or she was assaulted, nor did

the jogger have any memory of the exact time she left her apartment. And the rioters

didn't punch time cards as they took off across roadways and ball fields looking for more

blood to spill.

   For some reason I have yet to understand, the assistant district attorneys re-

investigating the- case in 2002 never even attempted to interview the overwhelming

number of police officers and detectives who worked on the case in 1989 — including the

original crime scene analyst who first responded, Street crime officers, crime scene

investigators, some of the smartest and most decent squad and homicide detectives who

gave their best to this matter — trying to be fair, knowing every action they took would be

examined microscopically in the courtroom - were never even offered the courtesy of a

meeting to describe and detail what their actions had been and what had occurred.



      Commissioner Kelly made a commitment to determine whether the men and

women of his department had acted honorably in 1989. He not only has my profound

respect for the thoroughness with which be has undertaken to do that, he also has my

assurance that the integrity and professionalism of their actions at that difficult time was

witnessed by many of us. Although some of the Commissioner's most valued officers

have questioned me about past events in these last six months, and I have tried to provide -

them with facts and information, I do not know the status of their investigation, nor the

information they have gathered to date. I assume they will report some of that today.




                                              11                                 05206




                                                                                               NYCLD 039836
Case 1:20-cv-08042-PKC Document 29-1 Filed 05/18/20 Page 14 of 15




   I would certainly urge this Committee to continue to press for an avenue to establish

the true facts of the 1989 investigation. Many of us who were involved originally could

provide a "punch list," if you will, of people to contact and information to evaluate.

For example, did the District Attorney's Office unseal family court records of other

juveniles charged with lesser offense in the park that night? We have the names•of some

who admitted watching the attack on the jogger — and among those were young men who

talked of multiple assailants, not a lone rapist. There are other youths who were in the

park, who saw three of these very defendants in question running from the scene of the

rape, one of whom admitted that he participated. Medical evidence and many of the

physicians and nurses who treated the jogger can explain why they believe there were

multiple attackers. Police officers and a third prosecutor present can describe their

participation and recollections. Many of us have notes and records of those events. ABC

has "outtakes" of the Reyes interview. of September, 2002, which the police should be

allowed to examine for consistent or inconsistent statements. Phone conversations

between .Reyes and.ABC reporters. as... 11 asletween Reyes.and the prosecutor.must„.7

have been taped in 2002 as part of Correction Department policy, if not by ABC reporters

themselves. People at ABC told me that every time they called Reyes, for months

throughout the spring and summer of 2002, to try to convince him to go on air with them,

that call was followed by one from the prosecutor, who tad Reyes — they say — to wait

for the DA's report to be issued, because she believed him and the convictions would be

vacated. What promises were made to Reyes before September of 2002, and when can

we hear those tapes? All of the above items are forms of evidence that are not referenced




                                                                             05207
                                             12




                                                                                            NYCLD 039837
 Case 1:20-cv-08042-PKC Document 29-1 Filed 05/18/20 Page 15 of 15




in the December 5th court document and have not been subject to examination in an

official forum.

   The public is entitled to an open and honest examination of every fact and

circumstance in this case, from those in the original investigation to the new, untested

claims of Matias Reyes. The verdicts against the five men were reached after intense

scrutiny of the police conduct and prosecutorial techniques, the physical evidence.and the

lack of evidence, in a public forum. That is exactly how the Reyes' statement — with all

its inconsistencies, brushed off with what the prosecutor has called 'a fantastic evolution

of memory' — should be reviewed and analyzed — not by the media, nor by a committee

of prosecutors who have chosen to ignore witnesses and facts that were completely

available to their. That is also:how the detailed admissions of the five men should be

examined, against their current claims that only portions of their statements are true. Let

them tell us which portions those are, and let them tell us exactly which crimes they did

commit on that tragic night.

. I:. elcome the a utinyt Cat Lhope vill,.e ose all this to tha public,jrepeatpy offer

to assist you or any designated body to.suggest witnesses and evidence that should be

reexamined in an open forum, and I thank you for yotir willingness to give a fair hearing

to all the participants in these events.



                                                      Respectfully submitted,



                                                      Linda Fairstein




                                                                            0 5 2 CP 8
                                             13




                                                                                              NYCLD 039838
